IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFERY BRANNON,                        §
                                        §     No. 91, 2017
      Defendant Below,                  §
      Appellant,                        §     Court Below: Superior Court of the
                                        §     State of Delaware
      v.                                §
                                        §     Cr. ID No. 1604014925 (N)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: March 14, 2018
                          Decided:   June 4, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      (1)    The appellant, Jeffery Brannon, filed this appeal from his February 8,

2017 conviction and sentencing in the Superior Court for a violation of probation

(“VOP”). The State has moved to affirm the Superior Court’s judgment on the

ground that it is manifest on the face of Brannon’s opening brief that the appeal is

without merit.

      (2)    On May 17, 2016, Brannon pleaded guilty to three offenses and was

sentenced, effective April 26, 2016, to a total of eight years of Level V incarceration

suspended for three years of concurrent probation. As part of the sentence, Brannon

was required to undergo a substance abuse evaluation, to follow any
recommendations for treatment, counseling, and screening, and to be monitored by

the Treatment Access Center (“TASC”).

          (3)    In January 2017, Brannon was charged with violating probation. The

violation report alleged that, between June and December 2016, Brannan tested

positive for unlawful drugs, failed to report for TASC monitoring, refused drug

testing, missed appointments, and behaved aggressively in an intensive outpatient

treatment program.

          (4)    On February 8, 2017, Brannon appeared with counsel at a VOP hearing

and, as reflected in the hearing transcript, admitted some of the allegations of

unlawful drug use.1 As a result, Brannon was found guilty of VOP and was

sentenced to a total of eight years of Level V incarceration, suspended after

successful completion of the Level V Key and Level IV Crest substance abuse

treatment programs for three years of concurrent probation. The sentence was made

effective January 24, 2017 and included twenty-two days of time-served credit. This

appeal followed.

          (5)    Brannon devotes much of his opening brief to chronicling significant

events in his life as he sees them and listing “cases and authorities” in support of his

request, on appeal, to “clear [his] name” of his “erroneous criminal record.” We

have reviewed his brief for claims related to his VOP conviction and sentencing on


1
    Hr’g Tr. at 7, 11–12 (Feb. 1, 2017).

                                            2
February 8, 2017. Any claims or issues not arising from the VOP proceedings

cannot be considered as part of this appeal.

       (6)     Brannon challenges the sufficiency of the evidence supporting his VOP

conviction and the sentence imposed because it exceeds guidelines established by

the Sentence Accountability Commission (“SENTAC”). His claims are without

merit. Brannon’s admissions during the VOP hearing are sufficient evidence to

sustain the Superior Court’s finding of a VOP.2 The SENTAC guidelines are non-

binding and do not provide a basis to appeal a sentence that is within statutory

limits.3 When imposing sentence for a first VOP, the Superior Court is authorized

to impose any period of incarceration remaining on the original sentence, as long as

the defendant is given credit for all incarceration previously served.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




2
  In a VOP proceeding, the State is required to prove by a preponderance of the evidence that the
defendant violated the terms of probation. A preponderance of evidence means “some competent
evidence” to “reasonably satisfy the judge that the conduct of the probationer has not been as good
as required by the conditions of probation.” Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006)
(quoting Collins v. State, 897 A.2d 159, 160 (Del. 2006)).
3
  Mayes v. State, 604 A.2d 839, 845 (Del. 1992).
4
  11 Del. C. §§ 4334(c), 3901(c).

                                                3